Spojtobd, J.,
concurring. The only bill of exceptions in the record is in these words:
“The defendant, by his counsel, required the court to charge the Jury in this writing: That the three Constitutions, these hitherto adopted — that in 1812, superseded by that in 1845, superseded by that in 1852, this actually reigning; each and all prohibited the Legislature from adopting any foreign system of laws, specially contemplated the adoption of the common law of Eng‘ land in criminal matters, and more specially the instructions that larceny formed any exception to the otherwise universal rule that the jurisdiction to inquire of crimes was the place of commission, and that our statute can only be construed to have adopted of the common law of England in criminal, matters the *197instances denominated precised in our statute; and that the instruction that larceny forms an exception to the otherwise universal rule of the common law, is not denominated precised in our statute, but must be considered under the universal rule of our system of laws, that the jurisdiction-to inquire of crimes, larceny, is the place of their commission, and-not elsewhere. In the clear, uncontrovertible sense, that under our system that larceny cannot be inquired of wherever, but only where committed. The court refused' to charge conform-ably, and to' such refusal; counsel tendered this, his bi¿l of exceptions, to be signed; this the court refused in this form, but stated it would afford counsel the opportunity to except to the court’s refusing to charge the- matter orally, When counsel required the- oral charge, which the court refused, and signed this bill of exceptions accordingly.
(Signed) W. B. Robertson, Judge.”
I do not think the Judge erred in refusing to charge eitherín' “ this writing” or orally, as requested- by the prisoner’s counsel. The object of a charge from the Judge is to enlighten Jurors as to their duties, and not to darken their understanding. The desired instructions, as detailed in the bill of exceptions, are confused and unintelligible; and I think that was a sufficient reason for refusing to give them.
Upon the constitutional' questions treated of- by Mr. J. Buchanan, I concur in his opinion.